DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 12/01/2020.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent No. 10887874. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim limitations are similar in scope with obvious wording variations and because of the following reasons. 
Regarding claim 1, U.S. Patent No. 10887874 teach, an integrated circuit, which, in operation, controls a process of a repeat request apparatus, the process comprising:
 Limitations of Claim 1 of the Instant Application
Limitations of Claim 1 of U.S. Patent No. 10887874
selecting, in a frame for communication, a plurality of subframes available for uplink data transmission from a relay node to an eNodeB; 
receiving an indicator that indicates a number of Hybrid Automatic Repeat Request (HARQ) processes from the eNodeB, 
wherein each of the HARQ processes is a processing unit of a HARQ, and 
the indicator is transmitted from the eNodeB in a backhaul downlink subframe, which has a corresponding backhaul uplink subframe that is the fourth subframe after the backhaul downlink subframe; 
mapping the indicated number of HARQ processes sequentially onto the selected plurality of subframes; and 
transmitting the frame including the plurality of subframes on which the indicated number of HARQ processes are mapped
a transmitter, which, in operation, transmits an indicator that indicates a number of HARQ process identifiers (IDs), wherein each of the HARQ process IDs is an identifier of a processing unit of Hybrid Automatic Repeat Request (HARQ) and the number of HARQ process IDs is determined based on subframe locations available for uplink data transmission,
wherein the indicator is transmitted in a backhaul downlink subframe, which has a corresponding backhaul uplink subframe that is the fourth subframe after the backhaul downlink subframe;
a receiver, which, in operation, receives a frame in which HARQ processes associated with a HARQ process ID up to the indicated number of HARQ process IDs are
 mapped on the subframe locations available for the uplink data transmission,
wherein the transmitter, in operation, retransmits data according to the HARQ.


Regarding claims 1-6, the limitations of claims 1-6, are rejected on the ground of nonstatutory obviousness-type double patenting with respect to claims 1-6 of the application 16/514938 now an issued patent (Patent No. 10887874).

 Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.2.	Ascertaining the differences between the prior art and the claims at issue.3.	Resolving the level of ordinary skill in the pertinent art.4.	Considering objective evidence present in the application indicating                 obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cai et al. (U.S. Pub. 20100017671) in view of Jang et al. (U.S. Pub. 20100226305) further in view of Chun et al. (U.S. Pub. 20110182247).

Regarding claim 1 Cai disclose an integrated circuit para. 26, “The processor 610 (which may be referred to as a central processor unit (CPU or DSP)", which, in operation, controls a process of a repeat request apparatus, the process comprising: 
receiving an indicator that indicates a number of Hybrid Automatic Repeat Request (HARQ) processes from the eNodeB, wherein each of the HARQ processes is a processing unit of a HARQ para. 26, “the access device 120 sends the UA 110 a first retransmission 220a. Since the retransmission is sent via the PDCCH, it has a HARQ process ID assigned”, and 
mapping the indicated number of HARQ processes sequentially onto the selected plurality of subframes para. 33, “a mapping rule or index can be used to determine which HARQ process ID is assigned to the transmissions. One example is for the mapping rule to be based on the SFN, denoted herein as i, and the subframe, denoted herein as j. The number of subframes per larger frame (e.g., SFN) is denoted herein as k.”; and
 transmitting the frame including the plurality of subframes on which the indicated number of HARQ processes are mapped para. 39, “the first initial transmission is at SFN=1, subframe=9, the period is 20 subframes and the number of reserved HARQ process IDs is 2 (i.e., i=1, j=9, k=10, p=20, and M=2), the Index for reserved HARQ Process=floor ((1*10+9)/20) mod 2=floor (19/20) mod 2=0 mod 2=0. If there are two HARQ process IDs reserved, e.g., 6 and 8,”.  
Cai does not specifically disclose selecting, in a frame for communication, a plurality of subframes available for uplink data transmission from a relay node to an eNodeB. However, Jang teaches, para. 79-80, “the relay station transmits the uplink relay signal to the base station in the second uplink relay sub-frame. In this case, the relay station uses a radio resource scheduled by the base station for transmitting the uplink relay signal”; 
Cai and Jang do not specifically disclose the indicator is transmitted from the eNodeB in a backhaul downlink subframe, which has a corresponding backhaul uplink subframe that is the fourth subframe after the backhaul downlink subframe. However, Chun teach, para. 64, the one or more data blocks are transmitted at each time indicated by the plurality of HARQ process identifier information).
 Cai, Jang and Chun are analogous because they pertain to the field of wireless data communication networks and, more specifically, to managing signaling for data packets transmission.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Chun and Jang in the system of Cai so the data transmissions are being sent as was requested and arranged. The motivation for doing so would have been to optimize system performance.
Claim 4 recites an apparatus corresponding to the device of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/R.R./Examiner, Art Unit 2471                   

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471